
	

113 HR 4565 IH: Startup Capital Modernization Act of 2014
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4565
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. McHenry (for himself and Mr. Garrett) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the securities laws to improve the small company capital formation provisions, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Startup Capital Modernization Act of 2014.
		2.Increase in small issues exemptive authoritySection 3(b)(1) of the Securities Act of 1933 (15 U.S.C. 77c(b)(1)) is amended by striking $5,000,000 and inserting $10,000,000.
		3.Preemption of State laws
			(a)In generalThe first subparagraph (D) of section 18(b)(4) of the Securities Act of 1933 (15 U.S.C. 77r(b)(4))
			 (relating to a rule or regulation adopted pursuant to section 3(b)(2)) is
			 amended by inserting section 3(b)(1) or before section 3(b)(2).
			(b)Clarification of the preservation of State enforcement authority
				(1)In generalThe amendment made by subsection (a) relates solely to State registration, documentation, and
			 offering requirements, as described under section 18(a) of the Securities
			 Act
			 of 1933 (15 U.S.C. 77r(a)), and shall have no impact or limitation on
			 other State authority to take enforcement action with regard to an issuer,
			 intermediary, or any other person or entity using the exemption from
			 registration provided by section 3(b)(1) of such Act.
				(2)Clarification of State jurisdiction over unlawful conduct of intermediaries, issuers, and
			 custodiansSection 18(c)(1) of the Securities Act of 1933 is amended—
					(A)in subparagraph (A), by striking and at the end;
					(B)in subparagraph (B), by striking the period at the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(C)with respect to a transaction described under section 3(b), unlawful conduct by an issuer or
			 custodian..
					4.Exclusion from shareholder cap
			(a)In generalSection 12(g) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)) is amended by adding at the
			 end the following:
				
					(7)Exclusion for securities issued under Regulation A pursuant to section 3(b) of the Securities Act
			 of 1933All securities issued under Regulation A (17 C.F.R. 230.251 et seq.) pursuant to section 3(b) of
			 the Securities Act of 1933 shall be exempt from the provisions of this
			 subsection if the issuer has filed audited financial statements with the
			 Commission and the issuer is in compliance with all periodic disclosures
			 required by the Commission pursuant to section 3(b)(4) of the Securities
			 Act of 1933..
			(b)RulemakingThe Securities and Exchange Commission shall issue a rule to carry out section 12(g)(7) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c), as added by this section,
			 not later than 180 days after the date of enactment of this section.
			(c)Rule of applicabilityThe exclusion provided under section 12(g)(7) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c), as added by this section, shall apply to securities issued before,
			 on, or after the date of the enactment of this Act.
			5.Exempted transactions
			(a)Exempted transactionsSection 4 of the Securities Act of 1933 (15 U.S.C. 77d) is amended—
				(1)in subsection (a), by adding at the end the following new paragraph:
					
						(7)transactions meeting the requirements of subsection (d).; 
				(2)by redesignating the second subsection (b) (relating to securities offered and sold in compliance
			 with Rule 506 of Regulation D) as subsection (c); and
				(3)by adding at the end the following:
					
						(d)
							(1)The transactions referred to in subsection (a)(7) are transactions where—
								(A)each purchaser is an accredited investor, as that term is defined in section 230.501(a) of title
			 17, Code of Federal Regulations (or any successor thereto); and
								(B)if any securities sold in reliance on subsection (a)(7) are offered by means of any general
			 solicitation or general advertising, the seller takes reasonable steps to
			 verify, in the manner set forth in section 230.506(c)(ii) of title 17,
			 Code of Federal Regulations (or any successor regulation), that each
			 purchaser is an accredited investor.
								(2)Securities sold in reliance on subsection (a)(7) shall be deemed to have been acquired in a
			 transaction not involving any public offering.
							(3)The exemption provided by this subsection shall not be available for a transaction where the seller
			 is—
								(A)an issuer, its subsidiaries or parent;
								(B)an underwriter acting on behalf of the issuer, its subsidiaries or parent, which receives
			 compensation from the issuer with respect to such sale; or
								(C)a dealer.
								(4)A transaction meeting the requirements of this subsection shall be deemed not to be a distribution
			 for purposes of section 2(a)(11).
							.
				(b)Exemption in connection with certain exempt offeringsSection 18(b)(4) of the Securities Act of 1933 (15 U.S.C. 77r(b)(4)) is amended—
				(1)by redesignating the second subparagraph (D) and subparagraph (E) as subparagraphs (E) and (F),
			 respectively;
				(2)in subparagraph (E), as so redesignated, by striking ; or and inserting a semicolon;
				(3)in subparagraph (F), as so redesignated, by striking the period and inserting ; or; and
				(4)by adding at the end the following new subparagraph:
					
						(G)section 4(a)(7)..
				
